DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
The claim set requires significant clarification. Claim 1 requires clarification whether the human red blood cells are present, i.e. ---comprising human red blood cells capable of surviving for a prolonged period of time--- or if applicants are attempting to simply claim a capability of the animal, i.e. ---wherein the animal is capable of prolonged survival of human red blood cells upon administration---. Claim 1 requires clarification regarding whether the deficiency is of any endogenous macrophage or just macrophages that target and destroy human red blood cells. 
Claim 2 requires clarification whether the NRG, NSG, or NOG genetic modification is the “genetic modification” that “renders the non-human animal deficient…” or if the NRG, NSG, or NOG genetic modification is in addition to the “genetic modification” that “renders the non-human animal deficient…”.
Claim 4 requires clarification whether the Lyst mutation is the “genetic modification” that “renders the non-human animal deficient…”. 
The notation for the transgenic mouse in claim 5 requires clarification. If the term “NOD.Cg-Prkdcscid IL2rgtm1Wjl/SzJ mouse” has an art accepted meaning, please provide a citation or reference that defines that exact term. If not, then the structures/functions associated with that term cannot be determined. 

Claim 7 requires clarification regarding the term “NOD.Cg-Rag1tm1Mom Il2rgtm1Wjl/SzJ”. 
Claim 8 requires clarification regarding its dependency. Assuming it is dependent upon claim 1, the genetic modification in claim 8 should clearly reference the “genetic modification” that “renders the non-human animal deficient…” in claim 1, i.e. ---wherein the genetic modification is a humanized CD47 gene---. 
Claims 9-12 require clarification for reasons set forth above. 
Claim 13 should also clearly refer to the “genetic modification” that “renders the non-human animal deficient…” in claim 1, i.e. ---wherein the genetic modification is an exogenous nucleic acid sequence encoding herpes simplex virus thymidine kinase (HSV-TK). 
Claims 14-15 require clarification for reasons set forth above. 
Claim Interpretation
It is assumed claim 8 is dependent upon claim 1. 
It is assumed the only “lysosomal trafficking regulator gene” (claim 3) disclosed in the specification is the Lyst gene (claim 4). 
It is assumed that there are essentially three ways to make a transgenic animal of deficient in endogenous macrophages that target human red blood cells as required in claim 1: i) mutating a lysosomal trafficking regulatory gene, i.e. a Lyst gene (claims 3 
There are also two separate models of disease being claimed in claim 22 and 25, i.e. Plasmodium infection, and sickle cell anemia. Further restriction may be required based on these disease models upon clarification of the claims. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 15-22, 25, 26 drawn to a transgenic non-human animal with a mutation in a Lyst gene, classified in 800/8.
II. Claims 1-2, 8-12, 16-22, 25, 26 drawn to a transgenic non-human animal with a mutation in a CD47 gene, classified in 800/8.
III. Claims 1-2, 13, 14, 16-22, 25, 26 drawn to a transgenic non-human animal with an exogenous sequence encoding HSV-TK, classified in 800/8. 
The inventions are independent or distinct, each from the other because:
Groups I and II are patentably distinct because the transgenic animal with a mutated Lyst gene is structurally and functionally different than a transgenic animal with a humanized CD47 gene. The protocols for making and using the animals are materially distinct and separate. The inventions are not disclosed as being used together, i.e. crossing. The burden required to search and examine the groups together would be undue. 
Groups I and III are patentably distinct because the transgenic animal with a mutated Lyst gene is structurally and functionally different than a transgenic animal with an exogenous sequence encoding HSV-TK. The protocols for making and using the 
Groups II and III are patentably distinct because the transgenic animal with a humanized CD47 gene is structurally and functionally different than a transgenic animal with an exogenous sequence encoding HSV-TK. The protocols for making and using the animals are materially distinct and separate. The inventions are not disclosed as being used together, i.e. crossing. The burden required to search and examine the groups together would be undue. 

Further restriction may be required based on the two disease models in claims 22 and 25 (i.e. Plasmodium infection and sickle cell anemia) upon clarification of the claims. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632